Citation Nr: 1230635	
Decision Date: 09/07/12    Archive Date: 09/10/12

DOCKET NO.  09-11 250A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for an eye disability.

3.  Entitlement to service connection for deep vein thrombosis with pulmonary embolism.

4.  Entitlement to an initial disability rating in excess of 10 percent for a left knee disability.

5.  Entitlement to an initial disability rating in excess of 10 percent for a low back disability.

6.  Entitlement to an initial compensable rating for service-connected lipomas.

7.  Entitlement to an initial compensable rating for a left thumb sprain.

8.  Entitlement to an initial compensable rating for a right fifth finger sprain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1987 to February 2007.

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied the benefits sought on appeal.

Initially, the Board observes that in a June 2007 statement, the Veteran asserted a claim of entitlement to service connection for a right leg disability, claimed as "osteoarthrosis, right leg."  However, it does not appear that any action has taken on that claim.  Therefore, it is referred to the agency of original jurisdiction (AOJ) for appropriate action. 

Next, in a statement received by VA in September 2011, the Veteran presented argument on the issues of entitlement to service connection for tinnitus and entitlement to an increased rating for a service-connected left shoulder disability.  Regarding tinnitus, the Board observes that service connection for tinnitus was denied by an August 2010 rating decision.  The Veteran did not file a timely appeal of that decision and it became final.  38 C.F.R. §§ 3.160(d) , 20.302, 20.1103 (2011).  The Veteran's written statement disagreeing with the denial of service connection for tinnitus was received in September 2011, more than one year after he was notified of the August 2010 rating decision denying the claim.  Nevertheless, his September 2011 statement is interpreted by the Board as an application to reopen a claim for service connection for tinnitus, and the matter is referred to the AOJ for further action.  

Similarly, regarding entitlement to an increased rating for a left shoulder disability, the Board observes that service connection for that disability was granted by a February 2009 rating decision, and the Veteran did not perfect a timely appeal of the initial rating assigned.  Therefore, the decision became final.  38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2011).  Thereafter, in January 2011, the RO requested clarification from the Veteran within 30 days as to whether he was claiming entitlement to an increased rating for his left shoulder disability.  However, no response was received.  Therefore, the Board interprets the Veteran's September 2011 statement as a new claim for increased rating for a service-connected left shoulder disability, and that claim is referred to the AOJ for appropriate action.

Finally, the Board observes that a claim for a total disability rating based on individual unemployability (TDIU) is generally part of an increased rating claim when that claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009). However, the Veteran has not asserted, and the record does not otherwise show, that he is unemployable due to service-connected disabilities.  On the contrary, the evidence of record shows that the Veteran has been gainfully employed as an instructor with the government throughout the period on appeal.  Therefore, the Board finds that entitlement to TDIU is not part of the increased rating claims currently on appeal.

The issues of entitlement to service connection for an eye disability and deep vein thrombosis with pulmonary embolism and entitlement to increased ratings for service-connected low back, left knee, and left thumb disabilities, are REMANDED to the RO via the Appeals Management Center in Washington, D.C.



FINDINGS OF FACT

1.  The preponderance of the evidence shows that the Veteran does not currently have bilateral hearing loss that meets the criteria for qualification as a disability for VA purposes.

2.  Resolving all doubt in the Veteran's favor, throughout the appeal period, the Veteran's right elbow lipoma has been manifested by pain.  However, at no time during the period on appeal has the right elbow lipoma been associated with underlying soft tissue damage, caused limited motion, or encompassed an area greater than 12 square inches (77 square centimeters).

3.  At no time during the pendency of this appeal has the Veteran's low back lipoma been manifested by pain or instability, caused limited motion, been associated with underlying soft tissue damage, or encompassed an area greater than 144 square inches (929 square centimeters).

4.  The Veteran's right fifth finger sprain is manifested by pain and limited motion, but does not result in limitation of motion of other digits or interfere with overall function of the hand.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. § 1110, 5107 (West 2002 & 2011); 38 C.F.R. §§ 3.303, 3.304, 3.309, 3.385 (2011).

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for a 10 percent rating, but not higher, for a service-connected lipoma of the right elbow are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.321, Part 4 (2011); 38 C.F.R. § 4.118 , Diagnostic Codes 7800-7805 (2008). 


3.  The criteria for a compensable rating for a service-connected lipoma of the low back are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.321, Part 4 (2011); 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2008). 

4.  The criteria for a compensable rating for a service-connected right fifth finger sprain are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.321, Part 4 (2011); 38 C.F.R. § 4.71a, Diagnostic Codes 5227, 5230, 5156 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, in active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R § 3.303 (2011). 

When no preexisting condition is noted at the time a Veteran enters service, the presumption of soundness arises and the Veteran is presumed to have been sound upon entry.  The presumption of soundness may only be rebutted by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 C.F.R. § 3.304(b) (2011). 

Preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the normal progress of the disease.  38 C.F.R. § 3.306 (2011).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service. 

Service connection for some disorders, including organic diseases of the nervous system, will be rebuttably presumed if manifested to a compensable degree within a year following active service.  38 U.S.C.A. §§1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. § 3.307, 3.309 (2011). 

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for a disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011). 

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible.  Lay assertions of medical status do not constitute competent medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

It is not enough to show injury during service, there must currently be a residual disability.  Brammer  v. Derwinski, 3 Vet. App. 223 (1992).  There must be a current disability.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  The term disability refers to impairment of earning capacity due to disease, injury, or defect, rather than to the disease, injury, or defect itself.  38 U.S.C.A. § 1110 (West 2002); Allen v. Brown, 7 Vet. App. 439 (1995).  Not every medical condition is a disability within the meaning of the laws and regulations governing the payment of compensation. 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

With respect to claims for service connection for hearing loss, the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley  v. Brown, 5 Vet. App. 155 (1993). 

For the purposes of applying the laws administered by the VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  are 26 decibels or greater; or when speech recognition scores using the Maryland CNC test are less than 94 percent.  38 C.F.R. § 3.385 (2011). 

The Veteran contends that he currently has bilateral hearing loss that is related to his active service.  Specifically, he asserts that his service as a jet fighter aircraft mechanic left him with bilateral hearing loss.  In written statements, he contends that service medical records confirm a 10 percent hearing loss in 2003.

The service records show that the Veteran's hearing was tested on numerous occasions in conjunction with his period of active service.  In August 2003, the Veteran was found to have a positive significant threshold shift and it was recommended that his baseline be reestablished.  He was returned to duty with no restrictions.  Additionally, in November 2004, it was noted that the Veteran was required to wear double hearing protection while performing any duties in a hazardous noise area.  However, audiometric test results during service do not show a hearing disability for VA purposes based on the regulatory criteria.  

On audiological evaluation on September 17, 1986, prior to entrance onto active duty, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
10
5
LEFT
10
5
5
15
0

Thereafter, audiometric testing in October 1988 revealed the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
10
5
5
LEFT
0
0
5
10
0

The October 1988 audiometric findings were used as the Veteran's baseline.

Subsequent audiometric testing revealed hearing acuity within normal limits.  Specifically, testing in January 1989 revealed the following pure tone thresholds: 




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
10
10
10
LEFT
0
0
10
15
0

In July 1990, hearing continued to be within normal limits:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
5
10
10
LEFT
0
0
5
20
0

Audiometric findings in August 1991 were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
5
10
LEFT
5
5
0
10
0

Audiometric testing in August 1992 showed the following pure tone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
5
5
LEFT
0
0
0
10
10

Thereafter, in May 1993, the Veteran underwent a service examination, which revealed the following pure tone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
5
10
5
LEFT
0
0
0
15
10

Audiometric testing in March 1995 actually showed some improvement in overall hearing acuity, with the following pure tone thresholds: 




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
5
5
0
LEFT
5
0
0
0
5

Similarly, in June 1996, hearing acuity was within normal limits based on the following pure tone thresholds:






HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
10
5
10
LEFT
10
0
0
0
0

In December 1997, the Veteran denied hearing loss.  Pure tone thresholds at that time were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
5
5
10
LEFT
5
0
0
0
5

In May 2000, the Veteran again denied hearing loss.  His pure tone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
5
10
LEFT
5
0
5
0
5

Similarly, hearing acuity was within normal limits bilaterally in August 2001, based on the following pure tone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
-5
15
LEFT
0
0
5
10
5

In August 2002, audiometric testing revealed the following pure tone thresholds: 






HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
0
15
LEFT
5
0
0
5
5

However, in August 2003, the Veteran was found to have a positive significant threshold shift compared to his October 1988 baseline audiogram.  Specifically, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
15
0
5
LEFT
10
5
10
15
15

The Veteran was referred for follow-up audiological evaluation in September 2003.  At that time, he reported some problems hearing, pressure in his ears, sinus problems, and problems with wax.  He also underwent two separate audiometric tests.  Initially, September 2003 testing revealed the following pure tone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
0
15
LEFT
15
10
10
10
20

Then, on retest, pure tone thresholds were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
10
15
LEFT
5
5
5
15
20

Further audiometric testing in October 2003 showed the following pure tone thresholds:
 



HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
10
15
LEFT
5
5
10
15
20

Subsequent audiometric testing in November 2004 continued to show hearing acuity within normal limits:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
10
10
0
15
LEFT
5
10
5
15
20
 
Similarly, November 2005 audiometric testing revealed bilateral hearing acuity within normal limits.




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
10
0
10
LEFT
5
0
0
10
10

Although Veteran underwent a physical for the purposes of retirement in November 2006, it does not appear that his hearing was tested at that time.  However, the examination report does not show any complaints of hearing loss.

Post-service VA medical records are negative for clinical findings of hearing loss.  

Nevertheless, the Veteran was afforded a VA audiological examination in September 2007, during which he reported in-service noise exposure from jet engines, generators, compressors, and other engines.  He denied tinnitus.  Audiological testing revealed the following pure tone thresholds, in decibels: 




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
10
10
20
LEFT
5
5
10
10
20
 
Pure tone threshold averages were 13 decibels in the right ear and 11 decibels in the left ear.  Speech audiometry showed speech recognition ability of 100 percent in the right ear and 96 percent in the left ear.  Those results do not support a finding of a current hearing disability for VA benefits purposes.  38 C.F.R. § 3.385 (2011).  Based on audiological evaluation, the examiner found the Veteran's hearing to be within normal limits bilaterally.  Therefore, as hearing loss and tinnitus were not present, the examiner determined that no opinion regarding hearing loss was necessary.

Thereafter, in conjunction with a subsequent claim for tinnitus, the Veteran was afforded a second VA audiological evaluation in July 2010, during which he reported an onset of tinnitus in 2007.  He indicated that the tinnitus occurred two to three times per week and lasted 20-40 seconds at a time.  No complaints of hearing loss were noted.  Audiometric testing revealed the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
10
15
LEFT
5
5
5
5
15
 
Pure tone threshold averages were 10 decibels in the right ear and 8 decibels in the left ear.  Speech recognition ability was 100 percent in the right ear and 96 percent in the left ear.  Those results do not support a finding of a current hearing disability for VA benefits purposes.  38 C.F.R. § 3.385 (2011).  The examiner then noted that the claims folder revealed audiometric thresholds within normal limits on enlistment and discharge audiograms and no significant changes in hearing between enlistment and separation.  The examiner also noted no further information regarding the Veteran's hearing and no complaints of tinnitus.  Based on the foregoing, the examiner diagnosed hearing within normal limits, bilaterally, and recurrent tinnitus, bilaterally.  No opinion regarding hearing loss was requested.
 
The service department records, post-service VA medical records, and, in particular, the September 2007 and July 2010 VA examination test results establish that the Veteran's hearing does not meet the criteria for a hearing loss disability as defined for VA compensation purposes.  38 C.F.R. § 3.385 (2011).  While the Veteran is competent to report he feels that he has bilateral hearing loss, the findings of trained medical personnel using standardized test equipment are required to show the presence of hearing loss that meets the requirements of 38 C.F.R. § 3.385.  The Veteran as a lay person is not competent to diagnose hearing loss that meets the regulatory requirements for a disability as this requires special testing.  In this case, the competent test findings provide the preponderance of evidence to determine whether a current hearing loss disability exists for VA purposes.  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).

The Board finds that the preponderance of the evidence is against a claim for service connection for a bilateral hearing disability because the evidence shows that the Veteran does not meet the criteria for any hearing impairment to be considered a disability for VA purposes.  Therefore, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001). 

Increased Rating

Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with the criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § Part 4 (2011).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Lipomas

The Veteran's service-connected lipoma has been rated under Diagnostic Code 7819 for benign skin neoplasms, which provides that the disability should be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), or impairment of function.

Preliminarily, the Board notes that the Veteran's service-connected lipoma disability does not affect his head, face, or neck.  Therefore, Diagnostic Code 7800 is not for application.

Next, regarding the diagnostic criteria for scars, the Board observes that the schedular rating criteria pertaining to the skin were amended, effective October 23, 2008.  38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2010); 67 Fed. Reg. 49590-49599 (July 31, 2002); VAOPGCPREC 3-00 (2000), 65 Fed. Reg. 33422 (2000); 38 U.S.C.A. § 5110(g) (West 2002 & Supp. 2011).  However, those amendments only apply to applications received by VA on or after October 23, 2008, or where the Veteran expressly requests consideration under the new criteria, which he has not done here.  Therefore, the Board has no authority to consider those revisions in deciding the Veteran's claim because his claim was received prior to October 23, 2008, and he has not requested consideration under the amended regulations.  VAOPGCPREC 3-00 (2000), 65 Fed. Reg. 33422 (2000); 38 U.S.C.A. § 5110(g).

Diagnostic Code 7801 provides ratings for scars, other than the head, face, or neck, which are deep or that cause limited motion.  Scars that are deep or that cause limited motion in an area or areas exceeding 6 square inches (39 square centimeters) are rated 10 percent disabling.  Scars in an area or areas exceeding 12 square inches (77 square centimeters) are rated 20 percent disabling.  Scars in an area or areas exceeding 72 square inches (465 square centimeters) are rated 30 percent disabling.  Scars in an area or areas exceeding 144 square inches (929 square centimeters) are rated 40 percent disabling.  Scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  A deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118 (2008).

Diagnostic Code 7802 provides ratings for scars, other than the head, face, or neck, which are superficial or that do not cause limited motion.  Superficial scars that do not cause limited motion, in an area or areas of 144 square inches (929 square centimeters) or greater, are rated 10 percent disabling.  Scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 .F.R. § 4.25.  A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118 (2008).

Diagnostic Code 7803 provides a 10 percent rating for superficial unstable scars.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118 (2008).

Diagnostic Code 7804 provides a 10 percent rating for superficial scars that are painful on examination.  A superficial scar is one not associated with underlying soft tissue damage.  A 10 percent rating will be assigned for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable rating.  38 C.F.R. §§ 4.68, 4.118 (2008).

Finally, Diagnostic Code 7805 provides that scars are rated based on the limitation of function of the part affected.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2008).  

The Veteran's service-connected lipoma disability has been rated 0 percent disabling since the effective date of service connection.  The Veteran contends that he is entitled to a higher disability rating.

The service medical records show that the Veteran was treated in December 2005 for a bump on the left lower back that was felt with palpation, though not seen visually.  The Veteran reported noticing the bump one to two years prior, though it had never hurt or irritated him.  Physical examination revealed a subcutaneous mass three centimeters in size on the left lower back.  The mass was soft and mobile.  There were no skin lesions or skin abnormalities noted.  The Veteran was assessed to have a benign skin neoplasm subcutaneous lipoma.  He was given the option to watch the lipoma or have it removed, and he opted to forego removal at that time. 

VA medical records dated in May 2007 note a lemon-sized lipoma located on the Veteran's left lower back.  No other symptoms were noted.

The Veteran was afforded a VA examination in September 2007, during which he reported an onset of two lipomas while in the military; one on his lower back and one on the right upper extremity.  The course since onset was described as constant and non-progressive.  There was neither current treatment nor past treatment, and the Veteran denied use of any medication on the lipomas.  The examiner noted that acne, chloracne, scars, and disfigurement were not issues.  

Physical examination revealed a 1 centimeter in circumference subcutaneous nodule in the medial aspect of the right elbow.  It was slightly tender, smooth, freely mobile, and not fixed to the tissue.  The second lipoma was located on the left paraspinous muscles of the lumbar spine and was 3 centimeters in circumference.  Additionally, it was non-tender, smooth, freely mobile, and not fixed to the tissue.  There was no skin surface area affected, exposed or unexposed, as the nodule was subcutaneous and did not involve the skin.

Thereafter, in a September 2008 written statement, the Veteran reported that both of his lipomas had increased in size.  However, VA treatment notes dated through April 2009 are negative for complaints or treatment related to any lipoma.

Nevertheless, the Veteran underwent additional VA examination in March 2010, during which he reported a history of two lipomas that were both discovered in 2003.  The Veteran reported one lipoma on the medial side of the right elbow, and one on left side of the lower back, which the Veteran reported had enlarged slightly.  However, neither lipoma caused any symptoms or required any treatment.  They did not interfere with any daily activities or work activities, nor did they cause any functional limitations.

Physical examination of the right elbow revealed an oval, subcutaneous, soft, easily palpable, freely moveable mass measuring 3.5 centimeters by 1.5 centimeters.  Physical examination of the back revealed an oval, freely moveable, non-tender subcutaneous mass measuring 3.0 centimeters by 1.5 centimeters located in the lower left lumbar area.  The examiner diagnosed benign asymptomatic lipomas.  The examiner noted that the Veteran's condition was not a skin condition, as the lipomas resided in the subcutaneous fat layer.  Moreover, the lipomas involved 0 percent of the exposed area and less than one percent of the total body area.

Based on the foregoing, after resolving all doubt in the Veteran's favor, the Board finds that the Veteran is entitled to a 10 percent rating for the lipoma located on the right elbow under Diagnostic Code 7804, which provides for a 10 percent rating for one or two scars that are unstable or painful.  In support of that finding, the Board notes that the September 2007 VA examination report indicates that the lipoma located on the Veteran's right elbow was slightly tender on examination.  Although the March 2010 VA examination report does not specifically indicate whether the Veteran's right elbow lipoma was tender or non-tender on examination, it does expressly indicate that the low back lipoma was non-tender.  Therefore, resolving any doubt in favor of the Veteran, the Board finds that a 10 percent rating is warranted for the Veteran's right elbow lipoma, which is manifested by pain.

In contrast, the Board finds that a compensable rating is not warranted for the Veteran's lipoma of the low back under any diagnostic criteria governing scars.  On the contrary, the September 2007 and March 2010 VA examination reports note that the Veteran's low back lipoma was non-tender, subcutaneous, and encompassed an area less than 6 square inches (39 square centimeters).  Moreover, it was easily moveable and not fixed to tissue.  Furthermore, there was no limitation of function reported or found on examination.  The most recent examination report notes the low back lipoma to be asymptomatic, which is consistent with the Veteran's in-service reported that the lipoma did not cause pain or irritate him.  Therefore, the evidence of record does not show that the Veteran's left lower back lipoma meets the criteria for a compensable rating under Diagnostic Codes 7801, 7802, 7803, 7804, or 7805.  Accordingly, a higher rating cannot be assigned.  38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7803, 7804, 7805 (2008).

Finally, the Board finds that a disability rating in excess of 10 percent is not warranted for the Veteran's right elbow lipoma, as the evidence does not show that the Veteran's lipoma is associated with underlying soft tissue damage or causes limited motion in an area exceeding 12 square inches (77 square centimeters).  38 C.F.R. § 4.118, Diagnostic Codes 7801, 7805 (2008).  Nor does the evidence show any limitation of function of the right elbow.  In this regard, the Veteran's right elbow lipoma, though noted to be slightly tender on examination in September 2007, has been found to largely asymptomatic.  Therefore, the Board finds that the evidence of record does not show that the Veteran's right elbow lipoma meets the criteria for a rating in excess of 10 percent under Diagnostic Codes 7801 or 7805.  Nor may a higher rating be assigned under Diagnostic Codes 7802, 7803, or 7804, which provide for a maximum 10 percent rating.  Accordingly, a higher rating cannot be assigned.  38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7803, 7804, 7805 (2008).

In sum, the Board finds that a 10 percent rating, but not higher, is warranted for the Veteran's right elbow lipoma, which has been shown to be painful on examination.  Additionally, the Board finds that the preponderance of the evidence is against entitlement to a compensable rating for the Veteran's low back lipoma, which has been shown to be asymptomatic throughout the pendency of the appeal.  As the preponderance of the evidence weighs against the claim for an increased rating for the low back lipoma and a rating higher than 10 percent for the right elbow lipoma, those claims must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 
Right Fifth Finger 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements. The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2011). 

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use.  38 C.F.R. § 4.40 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups. 38 C.F.R. § 4.14 (2011).  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 should only be considered in conjunction with diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996). 

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2011). 

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse. Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45 (2011).  For the purpose of rating disability from arthritis, the interphalangeal, metacarpal, and carpal joints of the hand are considered groups of minor joints, ratable on a parity with major joints.  38 C.F.R. § 4.45 (2011). 

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2011).  Traumatic arthritis is rated using Diagnostic Code 5010, which directs that the evaluation of arthritis be conducted under Diagnostic Code 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2011).  When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2011).  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are not to be combined with rating based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Note 1 (2011). 

The words slight, moderate, and severe as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2011).  The use of terminology such as severe by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2011).

By way of history, the Veteran was treated in October 1990, while on active duty, after he hyperextended his right fifth finger while playing basketball.  X-rays at that time revealed soft tissue swelling about the proximal interphalangeal (PIP) joint, but no evidence of fracture or dislocation.  The impression was ruptured ligaments.

A November 2007 rating decision granted service connection and assigned a 0 percent rating for a right fifth finger sprain.  The Veteran appealed that decision by requesting a compensable rating for this disability.  Since the Veteran's claim arises from his disagreement with the initial rating assigned following the grant of service connection, separate ratings may be assigned for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999). 

Throughout the pendency of this appeal, the Veteran's right fifth finger sprain has been rated under Diagnostic Code 5299-5230.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  The additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2011).  When an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the diagnostic code number will be assigned as follows: the first two digits will be selected from that part of the schedule most closely identifying the part, or system of the body involved, in this case, digits of the hand, and the last two digits will be 99 for all unlisted conditions. Then, the disability will be rated by analogy under a diagnostic code for a closely related disability that affects the same anatomical functions and has closely analogous symptomatology.  38 C.F.R. §§ 4.20, 4.27 (2011).

Diagnostic Code 5230 relates to limitation of motion of the ring or little finger and provides for a 0 percent rating for any limitation of motion of the ring or little finger, regardless of whether it is major or minor (dominant or non-dominant).  38 C.F.R. § 4.71a, Diagnostic Code 5230 (2011).  

Also potentially relevant is Diagnostic Code 5227 pertaining to ankylosis of the ring or little finger, which provides for a 0 percent rating for unfavorable or favorable ankylosis of the ring or little finger, regardless of whether the digit involved is major or minor.  38 C.F.R. § 4.71a, Diagnostic Code 5227 (2011).  The note following Diagnostic Code 5227 provides that one should also consider whether the disability should be evaluated as amputation, and whether an additional rating is warranted for limitation of motion of other digits or interference with the overall function of the hand.  38 C.F.R. § 4.71a, Diagnostic Code 5227 (2011).  Under Diagnostic Code 5156, relating to amputation of the little finger, a 10 percent rating is assigned for amputation of either little finger when it is without metacarpal resection at the proximal interphalangeal joint or proximal thereto, and a 20 percent rating is assigned if associated with metacarpal resection with more than one-half the bone lost.  38 C.F.R. § 4.71a , Diagnostic Code 5156 (2011). 

Applying the above criteria to the facts of this case, the Board finds that the RO properly rated the Veteran's right fifth finger disability as 0 percent disabling.  There is no evidence that his right fifth finger disability is analogous to amputation, that other digits are affected, or that the disability causes interference with the overall function of the right hand.  A November 2009 VA examination found that, although the Veteran experienced pain daily and had observed an abnormal shape to his right fifth finger, he was able to write, push, pull, drive, and do normal activities of daily living.  Additionally, he did not drop objects due to his right finger disability.  Furthermore, the examiner noted that the Veteran's other fingers had full extension.  Similarly, a September 2007 VA examiner noted the Veteran's complaints of pain, particularly when lifting or bumping the finger, but there was no tenderness or pain on manipulation, and no additional limitations on flare-ups.  Nor was there additional loss of range of motion with repetitive movement, and range of motion was from 0 to 60 degrees without pain.

The Board acknowledges that the September 2007 VA examiner noted that the Veteran's right fifth finger disability interferes with daily activities and his work, especially when bumping it, which aggravates his pain.  However, there is no indication the disability causes interference with the overall function of the right hand.  Moreover, although the Veteran was noted by the November 2009 examiner to have fixed flexion of the proximal interphalangeal joint of 15 degrees with no extension, any limitation of motion is contemplated by his currently-assigned noncompensable rating.  Thus, the Board finds no basis to assign a compensable rating for this disability.  Furthermore, since the Veteran is receiving the maximum disability rating available for limitation of motion of the right fifth finger, the Board need not consider the provisions of 38 C.F.R. § 4.40  and § 4.45, which pertain to functional loss due to pain, or on the basis of weakened movement, excess fatigability, or pain on movement.  Johnston v. Brown, 10 Vet. App. 80 (1997). 

The Board can find no other applicable diagnostic code that could be used to analogously rate the Veteran's right fifth finger disability.  Moreover, the Veteran himself has not alleged that his symptoms are ratable by analogy under another diagnostic code.

In conclusion, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to a compensable rating for his service-connected right fifth finger sprain, and that claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Extraschedular Consideration

The above determinations are based on application of provisions of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2011).  However, the regulations also provide for exceptional cases involving compensation. Ratings shall be based, as far as practicable, upon the average impairments of earning capacity with the additional proviso that VA shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability.  The governing norm in exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2011).  The Board finds in this case that the regular schedular standards are not inadequate with respect to either the Veteran's lipoma disability or his right fifth finger disability. 

There is nothing in the record to indicate, nor has the Veteran asserted, that his right fifth finger disability or his lipoma disability markedly interferes with his employment.  Additionally, the clinical evidence does not otherwise show, nor does the Veteran himself contend, that he has marked interference with employment on account of those disabilities.  Nor have either of those conditions been shown to warrant frequent or, indeed, any periods of hospitalization, throughout the relevant appeals period, or to otherwise render impractical the application of the regular schedular standards.  In light of the above, the Board finds that remand for referral for consideration of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1)  is not warranted for the Veteran's increased rating claims for his lipoma disability and right fifth finger disability.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218   (1995). 

Duties to Notify and Assist the Veteran

Upon receipt of a substantially complete application, VA must notify the Veteran and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the Veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the Veteran about the information and evidence that VA will seek to provide; and (3) inform the Veteran about the information and evidence the Veteran is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2010); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the Veteran to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the Veteran is harmless because of the thorough and informative notices provided throughout the adjudication and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the Veteran, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated April 2007, May 2007, October 2008, February 2009, October 2009, and May 2010.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

Thus, VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the adjudication in the January 2011 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  Additionally, with respect to the Veteran's increased rating claims, the Veteran's claims on appeal arise from his disagreement with the initial disability ratings assigned following the grant of service connection for his lipoma and right fifth finger disabilities.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the hearing loss claim and the increased rating claims.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for bilateral hearing loss is denied.

Entitlement to an initial 10 percent rating, but not higher, for a right elbow lipoma is granted.

Entitlement to a compensable rating for a low back lipoma is denied.

Entitlement to a compensable rating for a right fifth finger disability is denied.


REMAND

Although the Board regrets the delay, additional development is needed prior to further disposition of the Veteran's claims for service connection for a bilateral eye disability and deep vein thrombosis with pulmonary embolism, and his claims for increased rating for his low back, left knee, and left thumb disabilities.

The Veteran, in written statements, asserts that he currently has an eye disability that is related to his active service.  Specifically, the Veteran alleges that he has astigmatism, a pre-glaucoma eye condition, and corneal opacity that were discovered during his military service and worsen every year.  The Veteran reports that he has to have a thorough eye examination every year to ensure that his prescription is up to date.

The Veteran's extensive service medical records show that during a September 1986 enlistment examination, he denied a history of eye trouble but reported that he wore glasses.  He displayed uncorrected visual acuities of 20/70 (far) and 20/50 (near) in the right eye, and 20/40 (far) and 20/50 (near) in the left eye.  Corrected visual acuity was 20/40 in the right eye for near and distant vision, 20/30 in the left eye for distant vision, and 20/40 in the left eye for near vision.  He was referred to optometry, where he was found to have astigmatism.  It was noted that his cornea seemed normal with keratoscope, consistent with the amount of astigmatism.  The Veteran's enlistment examination notes a finding of refraction error, specifically astigmatism, with normal findings with keratoscope.  

Thereafter, the service records shows that the Veteran was periodically seen by optometry for routine check-ups and prescription updates.  In November 1987, the Veteran was referred for an eye consultation during which he reported a family history positive for cataracts.  Following examination, he was found to have mixed astigmatism with latent hyperopia, but otherwise good eye health.  He was prescribed glasses.  High astigmatism was then added to the Veteran's list of chronic illnesses in November 1987.

During a May 1993 service examination, the Veteran displayed uncorrected visual acuities of 20/30 (far) and 20/40 (near) in the right eye and 20/40 (far) and 20/50 (near) in the left eye.  His corrected visual acuities were 20/20 for near and far vision in the right eye, 20/20 for far vision in the left eye, and 20/25 for near vision in the left eye.  Field of vision revealed normal confrontation.  It was noted that the Veteran must wear glasses while performing duties that require corrected visual acuity.

In August 1998, the Veteran was again seen in optometry services where it was noted that he had large asymmetric cupping bilaterally.  There was good fixation bilaterally.  An assessment was made of bilateral visual field within normal limits and physiological cupping bilaterally.  The Veteran was reassured that his visual field was normal.  Reexamination as needed was suggested in two years time.  

Thereafter, glaucoma hemifield testing (GHT) in December 1999 and October 2002 was within normal limits bilaterally.  In March 2001 and October 2002, astigmatism and hyperopia were assessed.  In April 2003, the Veteran exhibited uncorrected visual acuities of 20/40 (far) and 20/30 (near) in the eyes, bilaterally.  Corrected distant vision was to 20/20 bilaterally, and corrected near vision was 20/25 in the right eye and 20/17 in the left eye.  

In March 2005, the Veteran was seen again in the optometry clinic for a prescription update.  It was noted that he had an ocular history of a large cup-to-disc ratio (c/d) with normal HVF (Humphrey Visual Field) testing.  The Veteran also reported that his mother had glaucoma.  Eye examination, bilaterally, revealed a clear lens and iris, and an anterior chamber that was deep and quiet.  However, an inferior-nasal corneal opacity was noted in the right eye.  The left cornea was clear.  Maculae were even, vitriei were clear, and posterior poles revealed no holes, tears, or detachment, bilaterally.  The examiner assessed astigmatism; preglaucoma open angle with borderline findings, with moderate/large cup-to-disc rations and a family history of glaucoma; and corneal opacity of the right eye.

In November 2006, examination for the purposes of retirement revealed no complaints or clinical findings of any eye disorder.  Physical examination of the left eye revealed uncorrected visual acuity of 20/30 (distant) and 20/50 (near), and corrected visual acuity of 20/25 (distant) and 20/25 (near).  For the right eye, uncorrected visual acuity was 20/40 (distant) and 20/40 (near), and corrected visual acuity was 20/25 (distant) and 20/30 (near).

Following separation from service, the Veteran was afforded a VA eye examination in September 2007.  He reported to the examiner that he did not have any eye disease, nor did he have any visual or eye complaints, including diplopia.  He further denied a family history of eye disease, eye medications, or special eye treatment or surgery.  Physical examination revealed uncorrected near visual acuity of 20/30, bilaterally, and near with best correction of 20/25 bilaterally.  Far visual acuity was 20/50 uncorrected, bilaterally, and 20/20 corrected, bilaterally.  Pupils were round, regular, equal, and responded to light.  Motility examination revealed full excursions, and external examination revealed the globes to be white.  On slit lamp examination, anterior chambers were deep, and there were no cells or scarring of the cornea.  Intraocular tensions by air tonometry were 11, bilaterally.  Dilated fundus examination revealed a cup disc ration of 0.7 in each eye, and the disc, macula, and vessels to be within normal limits. Based on the foregoing, the Veteran was diagnosed with myopic astigmatism, easily correctable with ordinary glasses.  The examiner found no evidence of eye disease.

Thereafter, VA medical records dated from September 2007 to October 2008 are negative for complaints or clinical findings of any eye disorder, other than myopic astigmatism.

VA's duty to assist includes a duty to provide a medical examination or to obtain a medical opinion where it is deemed necessary to make a decision on the claims.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).  In a claim for service connection, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits still triggers the duty to assist if it indicates that the Veteran's condition may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) (38 C.F.R. § 3.159(c)(4) presents a low threshold for the requirement that evidence indicates that the claimed disability may be associated with in-service injuries for the purposes of a VA examination).

The medical evidence of record shows, and the Veteran does not dispute, that he has been diagnosed with a refractive error.  Refractive error is not considered a disease or injury within the meaning of VA's governing laws and regulations.  38 C.F.R. § 3.303(c) (2011).  Moreover, in the absence of a superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, including astigmatism and myopia, even if visual acuity decreased in service, as refractive error of the eye is not a disease or injury within the meaning of applicable legislation relating to service connection.  38 C.F.R. §§ 3.303(c), 4.9 (2011).  Accordingly, refractive error cannot be service-connected, absent evidence of aggravation by a superimposed disease or injury.  38 C.F.R. §§ 3.303(c), 4.9 (2011); Sabonis v. Brown, 6 Vet. App. 426 (1994); Monroe v. Brown, 4 Vet. App. 513 (1993); Carpenter v. Brown , 8 Vet. App. 240 (1995); VAOPGCPREC 67-90 (July 18, 1990), 55 Fed. Reg. 43253 (1990); VAOPGCPREC 82-90 (July 18, 1990), 56 Fed. Reg. 45711 (1990); VAOPGCPREC 11-99 (Sept. 2, 1999), 65 Fed. Reg. 6257 (2000).

However, in addition to refractive error, the Veteran's service medical records show a somewhat recent diagnosis of preglaucoma open angle with borderline findings based on the Veteran's large cup-to-disc ratio, which appears to have been first noted sometime around August 1998.  Additionally, those records show a finding of a right corneal opacity.  

The Board recognizes that the September 2007 VA examiner found no evidence of current eye disease.  Nevertheless, there are clinical findings in the service medical records that could represent superimposed eye disease or injury in service, which aggravated the Veteran's preexisting refractive error.  Therefore, the Board finds that those clinical findings must be taken into account in a VA medical examination and etiological opinion rendered with respect to the Veteran's eye claim.  38 C.F.R. § 4.1 (2011).  As the September 2007 VA examination does not appear to have been predicated on a review of those pertinent clinical findings, the Board finds that examination and the ensuing opinion are inadequate for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Specifically, on remand, a VA examiner should consider whether any eye-related findings in service, including preglaucoma open angle with borderline findings, represented a superimposed eye injury or disease that aggravated the Veteran's preexisting refractive error.

Next, with respect to the Veteran's service connection claim for deep vein thrombosis with pulmonary embolism, the Board finds that additional development is necessary.  The Veteran, in written statements, asserts that he developed deep vein thrombosis and resulting pulmonary embolism during active service in December 2006.  Specifically, he reports that in December 2006, he drove his family from Las Vegas, Nevada, to Dallas, Texas, and then flew back to Nevada, at which time he experienced a dull aching and tightening in his lower calf.  He sought treatment for his symptoms in service and was initially diagnosed with plantar fasciitis.  However, he states that the initial diagnosis was wrong and he was subsequently found to have a pulmonary embolism and was prescribed Coumadin.  He contends that the deep vein thrombosis and pulmonary embolism permanently damaged the blood vessels in his left leg and that he now suffers from constant pain, scarring, large varicose veins, hair loss, and nerve damage as a result of that condition.

Service medical records are negative for complaints or clinical findings of deep vein thrombosis or pulmonary emboli.  However, a February 28, 2007, service record indicates that, on the Veteran's last day of active duty, he presented to sick call with complaints of pain in the left lower extremity, including pain below the knee.  He reported a three to four week history of left lower leg pain and indicated that the pain radiated from the back of the knee to the arch of his foot.  He reported a history of leg pain, described as constant, and noted that he had three surgeries on it.  The examiner noted that probable etiologies included worsening chronic knee pain from internal derangement versus nerve entrapment versus compensatory pain.  A neoprene brace was provided to the Veteran and he was advised to obtain an urgent orthopedic referral from the VA.  He was also diagnosed with plantar fasciitis at that time and referred for orthotics. 

Post service records show that on March 6, 2007, approximately one week following separation from service, the Veteran was admitted for a pulmonary embolism and deep vein thrombosis.  The records from the Veteran's initial admission have not yet been associated with the claims folder.  However, other private records show that, following hospital discharge, the Veteran received private treatment in March 2007 and April 2007, including anticoagulation therapy, for deep vein thrombosis and pulmonary embolism.

VA medical records dated in May 2007 show that the Veteran was on Coumadin.

The Veteran was afforded a VA general medical examination in September 2007.  It was noted that the Veteran had a history of deep vein thrombosis and pulmonary embolism for which he had been on Coumadin with no recurrence.  However, he was currently off the medication pending laboratory tests.  He had no current symptoms.  Regarding onset, the Veteran reported to the VA examiner that he developed left leg pain while moving his family and traveling back and forth between Las Vegas, Nevada, and Dallas, Texas.  He then developed dizziness and syncopal episodes and was found to have deep vein thrombosis in his left lower extremity and to have suffered a pulmonary embolism.  

Physical examination revealed no evidence of pulmonary hypertension, right ventricular hypertrophy, cor pulmonale, or congestive heart failure.  Nor was there evidence of restrictive chest wall deformities, residuals of pulmonary embolism, respiratory failure, or chronic pulmonary embolism.  Based on the foregoing, the examiner diagnosed deep vein thrombosis with pulmonary embolism, currently off of Coumadin pending laboratory tests.  No etiology opinion was offered.

Thereafter, VA medical records dated in October 2008 show a diagnosis of deep vein thrombosis.

VA's duty to assist includes a duty to provide a medical examination or to obtain a medical opinion where it is deemed necessary to make a decision on the claims.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).  In a claim for service connection, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits still triggers the duty to assist if it indicates that the Veteran's condition may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) (38 C.F.R. § 3.159(c)(4) presents a low threshold for the requirement that evidence indicates that the claimed disability may be associated with in-service injuries for the purposes of a VA examination).

The Board recognizes that the Veteran was afforded a VA examination in September 2007.  However that examiner did not provide an opinion regarding the etiology of any deep vein thrombosis with pulmonary embolism.  Nor did that examiner discuss the Veteran's February 2007 complaints of left lower extremity pain in service and his diagnosis of deep vein thrombosis with pulmonary embolism just one week later.  In light of the foregoing, the Board finds that the September 2007 examiner's findings were incomplete for rating purposes and that an additional examination is warranted.  Once VA undertakes the effort to provide an examination or opinion, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  That new examination should be based on a review of the Veteran's claims file.  38 C.F.R. § 4.1 (2011).  Specifically, on remand, a VA examiner should consider whether the Veteran's complaints of left lower extremity pain on February 28, 2007, represented initial manifestations of the Veteran's deep vein thrombosis and pulmonary embolism diagnosed less than one week later.

Additionally, the Board finds that further development is also necessary with respect to the Veteran's increased rating claims.  VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011); Robinette  v. Brown, 8 Vet. App. 69 (1995).  When available evidence is too old for adequate rating of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993). 

The record shows that the Veteran was last afforded a VA examination to evaluate the severity of his low back disability in September 2007.  In a June 2012 written brief, the Veteran's representative asserts that the Veteran's low back disability has worsened since that examination.  Therefore, as the most recent VA spine examination is now somewhat stale, and lay evidence of record suggests that the Veteran's back disorder may have worsened since that examination was conducted, the Board finds that a new VA spine examination is needed to assess the current nature and severity of that condition. 

Additionally, the Board finds that a new examination is necessary with respect to the Veteran's increased rating claims for his left thumb and his left knee.  Regarding the Veteran's left thumb, the evidence shows that the Veteran was last afforded a VA hand examination in November 2009.  While the findings of that examination are not overly stale, the Board observes that the November 2009 examination did not specifically address all of the relevant rating criteria pertaining to the Veteran's left thumb disability.  Specifically, the November 2009 VA examination report does not indicate the size or extent of any gap, if present, between the Veteran's thumb pad and fingers with the thumb attempting to oppose the fingers.  That information is necessary to determine whether a higher rating is warranted for the Veteran's thumb disability under Diagnostic Code 5228, to which the Veteran's thumb disability is currently rated by analogy.  Absent those findings, the Board does not have sufficient detail on which to make an informed decision on the Veteran's claims at this time.  38 C.F.R. § 4.2 (2011).  Therefore, remand is necessary for an additional examination.

Regarding the Veteran's left knee disability, the Board observes that the Veteran was last afforded a VA examination in March 2010 to address the severity of his left knee disability.  While the findings of that examination are not overly stale, the Veteran has submitted lay evidence indicating that his disability may have worsened since that examination.  Specifically, in a written statement dated in September 2011, the Veteran reported that he is now unable to fully extend his left knee and that his knee was "popping" more.  Inasmuch as the Veteran demonstrated full extension of his left knee during the March 2010 VA examination, his subjective complaints of an inability to fully extend his left knee is sufficient to trigger the need for a new VA examination in support of his claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011); Robinette  v. Brown, 8 Vet. App. 69 (1995).  The mere passage of time since a VA examination does not, in and of itself, warrant additional development.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007); VAOPGCPREC 11- 95 (1995), 60 Fed. Reg. 43186 (1995).  Nevertheless, as the Veteran's March 2010 VA examination is now somewhat stale and he has presented competent lay evidence suggesting that his left knee symptoms may have worsened since that time, the Board finds that there may have been a significant change in the Veteran's condition and, thus, a new examination is needed to fully and fairly assess the merits of his claim.  38 U.S.C.A. § 5103A(d) (West 2002 & 2011).  That new VA examination should include a review of all pertinent information in the Veteran's claims folder, including any additional lay and clinical evidence obtained pursuant to this remand. 38 C.F.R. § 4.1 (2011).

Next, the Board observes that the most recent VA treatment note associated with the Veteran's claims file is dated in April 2009.  As there may be outstanding VA medical records dated after April 2009 that may contain information pertinent to the Veteran's claims, the Board finds that efforts to obtain those records should be made on remand.  38 C.F.R. § 3.159(c)(2) (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992).

 Finally, it appears that private medical records are outstanding.  Specifically, private records from the Veteran's hospital admission in March 2007 relating to his deep vein thrombosis and pulmonary embolism have not been obtained.  As the Veteran has put the VA on notice that private records exist pertaining to his deep vein thrombosis with pulmonary embolism, those records should be obtained on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims folder all medical records from the North Texas VA Health Care System dated from April 2009.

2.  After obtaining the necessary authorization from the Veteran, obtain and associate with the claims folder medical records from any provider identified by the Veteran from whom he received treatment in relation to his deep vein thrombosis, pulmonary embolism, low back, left knee, and left thumb, to include Lewisville Medical Center and Jalil A. Khan, M.D.  All attempts to obtain those records should be noted in the claims folder, and the Veteran should be notified of any unsuccessful efforts.

3.  After the additional records have been obtained, schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's claimed eye disability.  The claims folder should be reviewed by the examiner, and the examination report should note that review.  All findings and conclusions should be supported by a rationale, and the examiner should reconcile the opinion with all other evidence of record, including the Veteran's service medical records, which show findings of large asymmetric cupping and a large cup-to-disc ratio, and diagnoses of right corneal opacity and preglaucoma open angle with borderline findings.  The examiner must also consider any lay statements regarding a continuity of symptoms since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Specifically, the examiner should provide the following:

a)  Diagnose any current eye disability, and state which diagnoses are refractive error of the eye.

b)  State whether it is at least as likely as not (50 percent probability or greater) that any current eye disability, other than refractive error, first manifested in service or is otherwise related to any aspect of the Veteran's active military service. 

c)  State whether it is at least as likely as not (50 percent probability or greater) that any findings in service, to include right corneal opacity, large asymmetric cupping, large cup-to-disc ratio, or preglaucoma and open angle with borderline findings, represented a superimposed eye injury or disease that aggravated the Veteran's preexisting refractive error.

4.  After the additional records have been obtained, schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's deep vein thrombosis and pulmonary embolism.  The claims folder should be reviewed by the examiner, and the examination report should note that review.  All findings and conclusions should be supported by a rationale, and the examiner should reconcile the opinion with all other evidence of record, including the Veteran's service medical records, which show complaints of pain in the left lower extremity in February 2007, and private medical records showing a diagnosis of deep vein thrombosis and pulmonary embolism in March 2007.  The examiner must also consider any lay statements regarding a continuity of symptoms since service, and the Veteran's lay statements regarding his travel between Texas and Las Vegas in December 2006.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Specifically, the examiner should provide the following:

a)  Diagnose any current disability, to include deep vein thrombosis or pulmonary embolism.

b)  If a pulmonary embolism is not currently diagnosed, state whether the Veteran has any current residuals from the pulmonary embolism diagnosed in March 2007. 

c)  State whether it is it at least as likely as not (50 percent probability or greater) that any diagnosed disability due to the pulmonary embolism diagnosed in March 2007 first manifested in service or is otherwise related to any aspect of the Veteran's active military service.  The examiner should specifically comment on whether it is at least as likely as not that the Veteran's February 28, 2007, complaints in service of left lower extremity pain represented the initial manifestations of deep vein thrombosis and resulting pulmonary embolism diagnosed in March 2007.

5.  After the additional records have been obtained, schedule the Veteran for a VA examination for the purpose of ascertaining the current nature and severity of his service-connected low back disability.  The claims folder should be reviewed by the examiner, and the examination report should note that review.  The examiner should provide a rationale for any opinion expressed and reconcile that opinion with all pertinent evidence of record, including the September 2007 VA examination report.  Additionally, the examiner should consider any pertinent evidence obtained in connection with this remand.  The examiner should also consider the Veteran's lay assertions that his low back disorder has worsened since his most recent VA examination.  Specifically, the VA examiner's opinion should address the following:

a)  Set forth all current complaints, findings, and diagnoses pertaining to any low back disability. 

b)  Provide range of motion and repetitive motion findings of the thoracolumbar spine, expressed in degrees. 

c)  Describe any pain, weakened movement, excess fatigability, or incoordination resulting from the Veteran's low back disability.  38 C.F.R. §§ 4.40, 4.45 (2011); Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995). 

d)  State whether the Veteran's low back disability is manifested by any painful flare-ups, and, if so, the frequency and duration of any flare-ups.

e)  Specify whether any flare-ups with respect to the Veteran's low back disability are accompanied by any additional limitation of motion.  Any determination should be portrayed in terms of the degree of additional range of motion loss.

f)  State the length of time during the past twelve months that the Veteran has had incapacitating episodes due to his low back disorder.  Incapacitating episodes are periods of acute signs and symptoms due to intervertebral disc syndrome that require bed rest and treatment prescribed by a physician.

g)  State whether the Veteran's service-connected low back disability is manifested by any neurological impairment, and, if so, which nerves are involved, and the extent of the impairment.  The diagnostic criteria applicable to nerve impairment distinguish the types of paralysis as complete or incomplete.  Under incomplete paralysis, the degree of paralysis is further divided into the categories of mild, moderate, and severe.  With those categories in mind, classify any low back disorder neurological pathology, distinguishing among the categories and using the results of all pertinent testing of record.  Conduct all necessary sensory, reflex, and motor testing, to specifically include EMG or nerve conduction velocity studies.  Explain, in terms meaningful to a layperson, the base line results of those tests versus the results obtained for the Veteran.  Explain the meaning of any abnormal results obtained.

h)  Discuss whether the Veteran's low back disability is productive of any additional functional impairment. 

i)  State what impact, if any, the Veteran's low back disability has on his activities of daily living, including his ability to obtain and maintain employment.  38 C.F.R. § 4.10 (2011).  Specify whether the disability is productive of marked interference with employment or frequent periods of hospitalization.

6.  After the additional records have been obtained, schedule the Veteran for a VA examination for the purpose of ascertaining the current nature and severity of his service-connected left knee disability.  The claims folder should be reviewed by the examiner, and the examination report should note that review.  The examiner should provide a rationale for any opinion expressed and reconcile that opinion with all pertinent evidence of record, including the September 2007 and March 2010 VA examination reports.  Additionally, the examiner should consider any pertinent evidence obtained in connection with this remand.  The examiner should also consider the Veteran's lay assertions that his left knee disability has worsened since his most recent VA examination.  Specifically, the VA examiner's opinion should address the following:

a)  Identify all orthopedic pathology related to the Veteran's left knee disability. 

b)  Conduct all necessary tests, to include X-rays and range of motion studies of the left knee, expressed in degrees. 

c)  State whether any ankylosis (favorable or unfavorable) is present in the left knee. 

d)  Specify whether the Veteran's left knee disability is manifested by genu recurvatum (acquired, traumatic, with weakness and insecurity in weight-bearing objectively demonstrated), or by malunion of the tibia or fibula, or nonunion of those bones, with loose motion, requiring a brace. 

e)  State whether the left knee disability is accompanied by recurrent subluxation or lateral instability, and whether any subluxation or lateral instability is slight, moderate, or severe. 

f)  State whether there is X-ray evidence of arthritis. 

g)  Describe any functional limitation due to pain, weakened movement, excess fatigability, pain on use, or incoordination.  Additional limitation of motion during flare-ups and following repetitive use due to limited motion, excess motion, fatigability, weakened motion, incoordination, or painful motion should be noted.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  If feasible, any additional limitation should be portrayed in terms of the degree of additional range of motion loss. 

h)  State whether the Veteran's left knee disability is manifested by painful flare-ups, and, if so, the frequency and duration of the flare-ups. 

i)  Specify whether any flare-ups of the Veteran's left knee disability are accompanied by any additional limitation of motion.  Any determination should be portrayed in terms of the degree of additional range of motion loss. 

j)  Discuss whether the Veteran's left knee disability is productive of any additional functional impairment.

k)  Discuss whether the Veteran's left knee disability impacts his activities of daily living, including his ability to obtain and maintain employment.  38 C.F.R. § 4.10 (2011).

7.  After the additional records have been obtained, schedule the Veteran for a VA examination for the purpose of ascertaining the current nature and severity of his service-connected left thumb disability.  The claims folder should be reviewed by the examiner, and the examination report should note that review.  The examiner should provide a rationale for any opinion expressed and reconcile that opinion with all pertinent evidence of record, including the November 2009 VA examination report.  Additionally, the examiner should consider any pertinent evidence obtained in connection with this remand.  The examiner should also consider the Veteran's lay assertions regarding his left thumb disability, including that it has interfered with his sleep and his activities of daily living.  Specifically, the VA examiner's opinion should address the following:

a)  Report all manifestations of the service-connected left thumb disability. 

b)  State whether left thumb disability causes limitation of motion.  The examiner should specifically the gap (in inches or centimeters) between the left thumb pad and fingers, with the thumb attempting to oppose the fingers.  The examiner should indicate whether or not the left thumb can touch the opposing fingers. 

c)  State whether there is favorable or unfavorable ankylosis of the left thumb; whether and to what extent the thumb disability interferes with the overall functional of the hand; and, whether there is any loss of use of the left hand due to the left thumb disability. 

d)  State whether there is functional impairment due to the left thumb disability, and whether any functional impairment is slight, moderate, moderately severe, or severe.  The examiner should report whether the left thumb disability is manifested by painful motion, weakened movement, excess fatigability, or incoordination. 

e)  State whether the Veteran essentially has lost use of his left thumb.  The examiner should indicate whether the Veteran retains effective function in his left thumb or whether an evaluation as amputation is appropriate. 

f)  State whether the Veteran essentially has lost use of his left hand as a result of his left thumb disability.  The examiner should indicate whether the Veteran retains effective function in his left hand or whether he would be equally well served by an amputation stump at the site of election below the elbow with use of a suitable prosthetic appliance.  The determination must be made on the basis of the actual remaining function of the hand, that is, whether the acts such as grasping, manipulation, etc, can be accomplished equally well by an amputation stump with prosthesis.

8.  Then, readjudicate the Veteran's claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


